— In an action to quiet a claim to real property, defendants appeal from (1) an order of the Supreme Court (Coppola, J.), entered in Westchester County on May 28, 1982, which denied their motion to dismiss the complaint, and (2) a judgment of the Supreme Court, Putnam County (Beisheim, J.), dated November 15, 1982, which, inter alla, granted plaintiff an absolute and unencumbered title in fee to the subject *807property. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. Plaintiff is awarded one bill of costs. Defendants recorded their deed approximately six months after plaintiff’s predecessor in interest filed a notice of pendency. In addition to constructive notice, defendants had actual notice of the lis pendens. It is, therefore, of no consequence that plaintiff’s predecessor in interest, the mortgagee, recorded title following the foreclosure sale six months after defendants recorded their deed. In any event, defendants took the deed with the knowledge that their interest might be subject to the mortgagee’s interest. We find that the trial court properly granted judgment in favor of the plaintiff. Titone, J. P., Lazer, Thompson and Weinstein, JJ., concur.